DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 3,749,368) in view of Gallea (US 2008/0105860).
Regarding claim 1, Miller discloses a fence post cap assembly (see Fig. 2) having an openable eye-loop (see Column 2 lines 40-43) thereon for enhancing a user's ability to perform maintenance on a fence, said assembly comprising: 
a cap (see Fig. 2) being positionable on a fence post (10 in Fig. 2) of a fence; 
a loop being coupled to and extending upwardly from said cap (74, see annotated Figure 2 below), said loop including a gate portion (76) being pivotally coupled to a fixed portion (see Column 2 lines 40-43), said gate portion positionable in an open position thereby facilitating a top rail of the fence to be installed on said fixed portion (see Column 2 lines 60-67, and Column 3 line 1), said gate portion being positionable in a closed position thereby facilitating said gate portion and said fixed portion to encircle the top rail wherein said loop is configured to facilitate the top rail to be attached to the fence post (see Column 2 lines 60-67, and Column 3 line 1), said fixed portion having a first end, a second end and an upper surface extending therebetween (see annotated Figure 2 below), said upper surface being concavely arcuate between said first end and said second end wherein said upper surface is configured to conform to curvature of the top rail (see Column 2 lines 60-67, and Column 3 line 1), wherein said gate portion has a primary end, a secondary end and a lower surface extending therebetween (see annotated Figure 2 below), said lower surface being convexly arcuate between said primary end and said secondary end, said primary end being pivotally coupled to said first end of said fixed portion (see Fig. 2), said secondary end releasably engaging said second end of said fixed portion when said gate portion is in said closed position (see Fig. 2), said secondary end being spaced from said second end when said gate portion is positioned in said open position (note that when the gate portion is opened it will hinge about ref. 78, and therefore the secondary end will be spaced from the second end); and 
a tab (see annotated Figure 2 below) being coupled to and extending upwardly from said gate portion wherein said tab is configured to be gripped for urging said gate portion between said open position and said closed position (the tab is capable of providing a place to grip in order to assist in the use of the cap). 
Miller fails to explicitly disclose a fence post assembly wherein said secondary end of said gate portion includes an angled end defining a tooth extending perpendicularly from a straight portion of said lower surface adjacent to said secondary end, said tooth being vertically offset below a pivot point of said primary end of said gate portion and said first end of said fixed portion when said gate portion is in said closed position, and the fence is a chain link fence.
However, Miller teaches a varying embodiment (shown in Fig. 4) comprising a hinge and latch, wherein said secondary end of said gate portion includes an angled end (see annotated Figure 4 below) defining a tooth (66) extending perpendicularly from a straight portion of said lower surface adjacent to said secondary end, said primary end being pivotally coupled (see Fig. 4) to said first end of said fixed portion (see annotated Figure 4 below), said tooth being vertically offset below a pivot point (62) of said primary end of said gate portion and said first end of said fixed portion when said gate portion is in said closed position (see annotated Figure 4 below), in order to provide a hinge and latch system that creates a flush connection between the gate portion and the fixed portion (seen in Fig. 4 of Miller), rather than a non-flush connection (seen in Fig. 2 of Miller), therefore providing a more aesthetically-pleasing hinge and latch connection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Figure 2 embodiment of Miller wherein it comprises a hinge and latch connection between the gate portion and fixed portion with an angled end of the gate portion, a tooth extending from the gate portion, and a vertically offset tooth and pivot point, as taught by the Figure 4 embodiment of Miller, in order to provide a hinge and latch system that creates a flush connection between the gate portion and the fixed portion (seen in Fig. 4 of Miller), rather than a non-flush connection (seen in Fig. 2 of Miller), therefore providing a more aesthetically-pleasing hinge and latch connection.
Miller fails to explicitly disclose that the fence is a chain link fence.
Gallea teaches that fences with adjustable cap members (2 and 10) are known to have chain link fencing (9) attached to them (see Figs. 1-4), as the chain link fencing provides a protective barrier while still allowing for high visibility.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence of Miller, with Gallea, such that is comprises chain link fencing, in order to allow for a protective barrier while still allowing for high visibility.

    PNG
    media_image1.png
    606
    650
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2.

    PNG
    media_image2.png
    658
    998
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 2.

    PNG
    media_image3.png
    876
    1073
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 4.
Regarding claim 5, the combination of Miller and Gallea discloses and assembly wherein: 
said gate portion (see annotated Figure 2 above of Miller) has a top surface; and 
said tab is positioned on said top surface of said gate portion (see annotated Figure 2 above of Miller), said tab being aligned with an apex of said top surface (see Fig. 2 of Miller).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Gallea, as applied to claim 1 above, and further in view of Diener (WO 2016/081973).
Regarding claim 2, Miller discloses an assembly wherein: 
said cap has a top wall and an outer wall (74 of Miller) extending downwardly therefrom (see annotated Figure 2 of Miller below), said outer wall having a distal edge with respect to said top wall defining an opening into said cap (see Fig. 2 of Miller); and 
said outer wall has a lip extending outwardly therefrom, said lip being aligned with said distal edge of said outer wall (see annotated Figure 2 of Miller below).
Miller fails to expressly disclose an assembly wherein said top wall has an outer portion angling upwardly between said outer wall and a middle portion, said middle portion lying on a horizontal plane when said cap is positioned on the fence post.
Diener teaches a fence post (106) and cap (see Fig. 1A and Fig. 1B), wherein a top wall of the cap has an outer portion angling upwardly (147) between an outer wall (120) and a middle portion (see annotated Figure 1A below), said middle portion lying on a horizontal plane when said cap is positioned on the fence post (see annotated Figure 1A below) in order to provide a fence post cap that reduces sharp corners for safety concerns. Further, a fence post cap with minimal top wall horizontal surface area will prevent rain water, snow, and ice, from building up on the top flat surface and corroding the material of the fence post cap, by urging the elements to shed off the side of the cap by the angled wall portions. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Miller wherein the cap comprises a top wall having an outer portion angling upwardly between said outer wall and a middle portion, as taught by Diener, in order to provide a fence post cap that reduces sharp corners for safety concerns. Further, a fence post cap with minimal top wall horizontal surface area will prevent rain water, snow, and ice, from building up on the top flat surface and corroding the material of the fence post cap, by urging the elements to shed off the side of the cap by the angled wall portions. 

    PNG
    media_image4.png
    771
    927
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 2.

    PNG
    media_image5.png
    579
    546
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 1A.
Regarding claim 3, Miller discloses an assembly wherein said fixed portion (see annotated Figure 2 above of Miller) is coupled to and extends laterally across said top wall of said cap (see annotated Figure 2 above of Miller) such that said fixed portion bisects said top wall (see Fig. 2 of Miller).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Gallea and Diener.
Regarding claim 6, Miller discloses a fence post cap assembly (see Fig. 2) having an openable eye-loop (see Column 2 lines 40-43) thereon for enhancing a user's ability to perform maintenance on a fence, said assembly comprising: 
a cap (see Fig. 2) being positionable on a fence post (10 in Fig. 2) of a fence, said cap having a top wall (see annotated Figure 2 above) and an outer wall (74) extending downwardly therefrom, said outer wall having a distal edge with respect to said top wall defining an opening into said cap (at the location of the lip), said outer wall having a lip extending outwardly therefrom, said lip being aligned with said distal edge of said outer wall (see annotated Figure 2 above); 
a loop being coupled to and extending upwardly from said cap (see Fig. 2), said loop including a gate portion being pivotally coupled to a fixed portion (see annotated Figure 2 above), said gate portion positionable in an open position thereby facilitating a top rail of the fence to be installed on said fixed portion (see Column 2 lines 60-67, and Column 3 line 1), said gate portion being positionable in a closed position thereby facilitating said gate portion and said fixed portion to encircle the top rail wherein said loop is configured to facilitate the top rail to be attached to the fence post (see Column 2 lines 60-67, and Column 3 line 1), said fixed portion being coupled to and extending laterally across said top wall of said cap such that said fixed portion bisects said top wall (see Fig. 2), said fixed portion having a first end, a second end and an upper surface extending therebetween (see annotated Figure 2 above), said upper surface being concavely arcuate between said first end and said second end wherein said upper surface is configured to conform to curvature of the top rail (see Column 2 lines 60-67, and Column 3 line 1), said gate portion having a primary end, a secondary end and a lower surface extending therebetween (see annotated Figure 2 above), said secondary end of said gate portion including a latch (80 and 82), said lower surface being convexly arcuate between said primary end and said secondary end, said primary end being pivotally coupled to said first end of said fixed portion, said secondary end releasably engaging said second end of said fixed portion when said gate portion is in said closed position (see Fig. 2), said secondary end being spaced from said second end when said gate portion is positioned in said open position (note that when the gate portion is opened it will hinge about ref. 78, and therefore create a space), said gate portion having a top surface, said top surface being co-arcuate with said lower surface (see Fig. 2); and 
a tab (see annotated Figure 2 above) being coupled to and extending upwardly from said gate portion wherein said tab is configured to be gripped for urging said gate portion between said open position and said closed position, said tab being positioned on said top surface of said gate portion, said tab being aligned with an apex of said top surface (see Fig. 2).
Miller fails to expressly disclose an assembly wherein said secondary end of said gate portion includes an angled end defining a tooth extending perpendicularly from a straight portion of said lower surface adjacent to said secondary end, and said tooth being vertically offset below a pivot point of said primary end of said gate portion and said first end of said fixed portion when said gate portion is in said closed position.
However, Miller teaches a varying embodiment (shown in Fig. 4) comprising a hinge and latch, wherein said secondary end of said gate portion including an angled end (see annotated Figure 4 above) defining a tooth (66) extending perpendicularly from a straight portion of said lower surface adjacent to said secondary end, and said tooth being vertically offset below a pivot point (62) of said primary end of said gate portion and said first end of said fixed portion when said gate portion is in said closed position (see annotated Figure 4 above), in order to provide a hinge and latch system that creates a flush connection between the gate portion and the fixed portion (seen in Fig. 4), rather than a non-flush connection (seen in Fig. 2), therefore providing a more aesthetically-pleasing hinge and latch connection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Figure 2 embodiment of Miller wherein it comprises a hinge and latch connection between the gate portion and fixed portion with an angled end of the gate portion, a tooth extending from the gate portion, and a vertically offset tooth and pivot point, as taught by the Figure 4 embodiment of Miller, in order to provide a hinge and latch system that creates a flush connection between the gate portion and the fixed portion (seen in Fig. 4), rather than a non-flush connection (seen in Fig. 2), therefore providing a more aesthetically-pleasing hinge and latch connection.
Miller fails to disclose that the fence is a chain link fence.
Gallea teaches that fences with adjustable cap members (2 and 10) are known to have chain link fencing (9) attached to them (see Figs. 1-4), as the chain link fencing provides a protective barrier while still allowing for high visibility.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence of Miller, with Gallea, such that is comprises chain link fencing, in order to allow for a protective barrier while still allowing for high visibility.
	Miller fails to disclose an assembly wherein said top wall of the cap has an outer portion angling upwardly between said outer wall and a middle portion, said middle portion lying on a horizontal plane when said cap is positioned on the fence post.
Diener teaches a fence post (106) and cap (see Fig. 1A and Fig. 1B of Diener), wherein a top wall of the cap has an outer portion angling upwardly (147) between an outer wall (120) and a middle portion (see annotated Figure 1A above of Diener), said middle portion lying on a horizontal plane when said cap is positioned on the fence post (see annotated Figure 1A above of Diener) in order to provide a fence post cap that reduces sharp corners for safety concerns. Further, a fence post cap with minimal top wall horizontal surface area will prevent rain water, snow, and ice, from building up on the top flat surface and corroding the material of the fence post cap, by urging the elements to shed off the side of the cap by the angled wall portions. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly disclosed by Miller wherein the cap comprises a top wall having an outer portion angling upwardly between said outer wall and a middle portion, as taught by Diener, in order to provide a fence post cap that reduces sharp corners for safety concerns. Further, a fence post cap with minimal top wall horizontal surface area will prevent rain water, snow, and ice, from building up on the top flat surface and corroding the material of the fence post cap, by urging the elements to shed off the side of the cap by the angled wall portions. 
Response to Arguments
Applicant’s arguments and amendments, see arguments and amendments, filed 21 January 2022, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Applicant amended independent claims 1 and 6 to recite “…said secondary end of said gate portion including an angled end defining a tooth extending perpendicularly from a straight portion of said lower surface adjacent to said secondary end…” and “…said tooth being vertically offset below a pivot point of said primary end of said gate portion and said first end of said fixed portion when said gate portion is in said closed position…”. The newly added structure of the independent claims overcomes the previous interpretations of the prior art used. Further, the structure included in the new amendments was not previously within the claims presented by Applicant. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection has been made for each claim; specifically, a further embodiment of Miller is used to modify the originally used embodiment of Miller, and therefore sets forth a new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619